Title: To Thomas Jefferson from Albert Gallatin, 29 November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
29th Nover. 1801
I enclosed yesterday papers relative to a vessel suspected of having been fitted out for slave trade.
The presumptive evidence is strong as she had on board, (& several of the same not inserted in her manifest,) handcuffs & bolts, scantling & boards fit to make partitions, 35 shaken hogsheads which would be necessary for water for the number of slaves she might bring back, a quantity of bread & biscuit for same purpose, and tobacco, rum, & beads being a cargo also suited for the purchase—The iron cuffs & bolts, shaken hogsheads, and beads were not in the manifest.
The master Eliah De Butts is here waiting for a decision & will take this letter to your house. If you have concluded on what is proper to be done, I wish to know it in order to be able, at all events, to give him an answer.
He says that the iron cuffs are old & rusty and have been as ballast in the schooner ever since he commanded her; that the proofs of his not being intended for the Coast are, his having no canon, (he had a few small arms) the smallness of the vessel 47 tons & his nor any of his hands having ever been on the coast. The fact of his having left the vessel & taken the papers, he justifies by saying that his mate was worthless, that he could not trust the papers to him, & went to Baltimore in order to engage another mate. This is so far true that he brought such one from Baltimore to Nottingham and has discharged the old one.
It is important neither to distress on suspicion an innocent man, nor to suffer him to escape if he was guilty. What renders this case difficult is that the voyage not having been performed, the criminality consists in the intention; and that, unless some of the sailors will or can give evidence, can be proven only by circumstances & presumptive evidence. We may think that evidence sufficiently strong to libel the vessel. The jury may decide otherways.
I have the honor to be Very respectfully Dear Sir Your most obedt. Servt.
Albert Gallatin
If you have any doubts, I might empower the collector to decide after having examined the sailors
A. G.
